The opinion of the Court of Civil Appeals in this case is reported in 131 S.W.2d 1057. Relators were plaintiffs in the trial court, and seek leave here by motion to file a petition for mandamus compelling the Honorable Court of Civil Appeals at Dallas to certify the venue question involved. It is made to appear by the motion and application that the opinion of the *Page 91 
Court of Civil Appeals is in conflict with certain opinions of other courts of civil appeals. Whatever conflicts heretofore existed with reference to the question at issue have been settled by this Court in the recent case of Stone Fort National Bank of Nacogdoches v. Forbess, 126 Tex. 568, 91 S.W.2d 674. This Court will not require the certification of a question which it has already decided unless the decision of the Court of Civil Appeals be in conflict with its decision. Aetna Life Ins. Co. v. Gallagher, 127 Tex. 533, 94 S.W.2d 410; Harris v. Leslie,128 Tex. 81, 96 S.W.2d 276. The opinion of the Court of Civil Appeals in the instant case being in harmony with the opinion of this Court in the Stone Fort National Bank case, supra, the motion for leave to file petition for mandamus is overruled.
Opinion delivered November 15, 1939.